Mr. Chief Justice Waite
delivered the opinion of the court.
We have no jurisdiction in this case. The litigation below involved in the appeal was between Keogh and the Orient Fire *640Insurance Company as to tlie ownership of a fund in court for distribution, amounting to $1411.44. • Each of the parties claimed the whole, but the court divided it between them, giving Keogh $729.16, and tire Insurance Company $682.29. Keogh alone appeals. The Insurance Companyfis satisfied. It is clear, therefore, that the value of the matter in dispute here is only $682.29. To give us jurisdiction in appeals from the Supreme Court of the District of Columbia, the matter in dispute must exceed $100(1,— (Rev. Stat. Sec. 705.) ’ Appeal dismissed.
Mr. Enoch Totten for appellant.
Mr. S. B. Bond for appellees.